Citation Nr: 1615710	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  

3.  Entitlement to service connection for malignant melanoma, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1967, to include service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board has reviewed Veteran's paper claims file and the electronic claims files, to include Virtual VA and the Veterans Benefit Management System (VBMS).

The issues of entitlement to service connection for a skin disability and for malignant melanoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, tinnitus had its onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Given the favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that any deficiencies with regard to VA's notification and development duties need not be addressed herein.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran asserts that he has experienced constant ringing in both ears since serving in the military.  He contends that his tinnitus is a result of weapons fire.  A September 2008 VA medical record notes that the Veteran reported having tinnitus since basic training.  In his September 2010 notice of disagreement, he stated that even with the use of earplugs on the firing range in basic training, he would experience ear ringing.  He also contends that although his MOS was a personnel records specialist, because he was an expert rifleman, he was assigned an M60 machine gun and training on the machine gun made his tinnitus worse.  Not thinking it would be a continuing problem, he did not seek any treatment while in service, and at separation upon return from Vietnam, he wanted to go home without delay, so he did not mention it.  In an August 2011 statement attached to his VA form 9, the Veteran furthered that after service, he worked at a local insurance company where he was not exposed to noise.  


In this case, the favorable nexus evidence consists entirely of the Veteran's reports on a continuity of symptomatology beginning in service.  In limited instances, the Veteran's reports may be sufficient to show a nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, tinnitus symptoms are readily observable.  The Veteran's lay reports are considered to be within the limited instances where lay evidence is competent to show a nexus.  See id.   The Veteran's reports of noise exposure in service and a continuity of symptomatology are not inherently implausible.  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since separation from service.  The Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted


REMAND

With regard to the Veteran's claim of entitlement to service connection for a skin disability, the Board notes that a review of the record shows that the Veteran has been diagnosed with rosacea.  Additionally, the Veteran has reported that he was treated for chloracne in the late 1960's and 1970s.  Therefore, the Board has broadened the claim on appeal to entitlement to service connection for a skin disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran states that he first experienced skin problems after being exposed to herbicides and excessive sun exposure while serving in the Republic of Vietnam.  He has been diagnosed with rosacea since his separation.  He was also diagnosed with malignant melanoma in December 2007, which he asserts is due to his exposure to herbicides or in the alternative to excessive sun exposure (and sun burns) during his service in the Republic of Vietnam.   The Veteran has not been afforded a VA examination to determine the nature and etiology of any diagnosed skin disability and malignant melanoma.  

While the Veteran's diagnosed rosacea and malignant melanoma are not disabilities recognized as presumed related to herbicide exposure, that fact, in and of itself, does not preclude the Veteran from establishing that these disabilities are related to herbicides.   See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). Notwithstanding the presumptive provisions, service connection for a skin disability and malignant melanoma based on exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.

In light of the Veteran's report that he first experienced skin problems after his exposure to herbicides while serving in the Republic of Vietnam and his diagnosed skin disability and malignant melanoma, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present skin disability and his malignant melanoma that was diagnosed in December 2007.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, attempts to identify and obtain any outstanding VA and private treatment records should be made before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.

2.  Then, schedule the Veteran to for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of all skin disabilities (e.g., rosacea) and malignant melanoma.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified skin disability and malignant melanoma is etiologically related to the Veteran's active service, to include his exposure to herbicides and excessive sun exposure (and claimed sun burns) while serving in the Republic of Vietnam.  The examiner should address the Veteran's contentions that he was treated in the late 1960s for chloracne.  

The examiner must clearly explain the rationale for all opinions in detail, citing to supporting clinical data and medical literature, as appropriate.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


